Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of applicant's US filing date of 03/15/2021. 
Acknowledgment is made of applicant’s foreign priority benefits of application KR 10-2020-0076114 filed in Korea on 06/23/2020.
Claims 1-20 are pending.
Claim Objections
Claim 14 is objected to because of the following reasons.
In Claim 14 – the limitation “a second pattern arranged to extend from the second extension portion and having a shape that is symmetrical to the first pattern about the stem portion” seems to have an error. Appropriate correction is required.
Inconsistency with the specification disclosure may make an otherwise definite claim take on an unreasonable degree of uncertainty. 
Claim 14 is examined below under the following context: “a second pattern arranged to extend from the second extension portion and having a shape that is symmetrical to the third pattern about the stem portion.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn US 2017/0139284 in view of Ra et al. US 2020/0064663.
Claim 1: Ahn et al. disclose a display device comprising: 
(Fig. 1C) a substrate 100 (display substrate) [0047]; 
(Fig. 2) a scan line GL [0052] disposed on the substrate; 
a data line DL intersecting the scan line GL; 
(Fig. 2) first and second transistors TR1/TR2 that are configured to be electrically connected to the scan line GL and the data line DL [0063-0064]; 
(Fig. 5) a first pixel electrode PE1 (first sub-pixel electrode) [0055] disposed on the first transistor TR1 and including a first stem portion VS1/VS2 (first/second vertical stem portions) [0086] disposed parallel to the data line DL, 
(Fig. 3) a first contact portion PE1/CNT1 (first sub-pixel electrode PE1 passing through a contact hole CNT1) [0065] that is configured to be electrically connected to the first transistor TR1 (at drain electrode DE1), and a first branch portion (branches) disposed between the first contact portion PE1/CNT1 and the first stem portion VS1/VS2 (vertical stem portions), the first branch portion (oblique branches) is configured to electrically connect the first contact portion PE1/CNT1 to the first stem portion VS1/VS2 (vertical stem portions VS1/VS2 are connected together); 
a second pixel electrode PE2 (second sub-pixel electrode) [0056] disposed on the second transistor TR2, the second pixel electrode PE2 is spaced apart from the first pixel electrode with the scan line GL disposed therebetween, 
(Fig. 2) the second pixel electrode PE2 (second sub-pixel electrode) including a second stem portion PU3/PU4 (lower main vertical portions) disposed parallel to the data line DL, 
(Fig. 4) a second contact portion PE2/CNT2 that is configured to be electrically connected to the second transistor TR2, and 
(Fig. 2) a second branch portion (oblique branches) disposed between the second contact portion PE2/CNT2 and the second stem portion PU3/PU4 (lower main vertical portions), the second branch portion is configured to electrically connect the second contact portion PE2/CNT2 to the second stem portion PU3/PU4;
except
a storage line disposed parallel to the scan line GL; a data line DL intersecting the scan line and the storage line; 
a first pattern disposed between the substrate and the second pixel electrode, the first pattern overlapping the second branch portion.  
However Ra et al. teach
(Fig. 5) a storage line 131c (horizontal expansion part 131c of storage electrode line 131) [0087] disposed parallel to the scan line 120/121; (Fig. 2) a data line 171a/171b [0067] intersecting the scan line 120/121 and the storage line 131c; 
(Fig. 2, 3, 5) a first pattern 131b/131d (vertical storage electrode lines 131b/131d extending in the second direction DR2) [0086] disposed between the substrate 110 and the second pixel electrode 191, the first pattern 131b/131d overlapping the second branch portion 194 (oblique branches) [0111].  


Claim 10: Ahn et al. disclose a display device comprising: 
(Fig. 1C) a substrate 100 (display substrate) [0047]; 
(Fig. 2) a scan line GL [0052] disposed on the substrate; 
a data line DL intersecting the scan line GL; 
(Figs. 1, 3) a transistors TR1 including a gate electrode GE1 connected to the scan line GL, a source electrode SE1 connected to the data line, and a drain electrode DE1 that is spaced apart from the source electrode SE1;
(Fig. 5) a pixel electrode PE1 (first sub-pixel electrode) [0055] disposed on the transistor TR1 and including a stem portion VS1/VS2 (first/second vertical stem portions) [0086] disposed parallel to the data line DL, 
a contact portion that is configured to be electrically connected to the drain electrode, and a branch portion disposed between the contact portion and the stem portion
(Figs. 2, 3) a portion PE1/CNT1 (first sub-pixel electrode PE1 passing through a contact hole CNT1) [0065] that is configured to be electrically connected to the transistor TR1 (at drain electrode DE1), and a branch portion ((oblique branches)) disposed between the contact portion PE1/CNT1 and the stem portion VS1/VS2 (vertical stem portions), 
except
a first pattern disposed between the substrate and the second pixel electrode, the first pattern overlapping the second branch portion.  

(Fig. 8) a first pattern 178 (reference voltage line) [0163] disposed between the substrate and the second pixel electrode PXa, the first pattern 178 (reference voltage line)  overlapping the second branch portion 194 ((oblique branches)).  
It would have been obvious to one of ordinary skill in the art to modify Ahn's invention with Ra’s structure in order to provide improved charge ratio to a display device, as taught by Ra [0047].

Claims 2-9, 11-15:
Ra et al. teach
Claims 2, 11: (Fig. 8) the first pattern 131c (central expansion part) [0087] is arranged to extend from the storage line 131a
Claims 3, 12: (Fig. 5) a shape of the first pattern 131c (central expansion part) is symmetrical about the second stem portion 193 
Claim 4: (Figs. 3, 5) a second pattern (right 131a) (in the X-direction DR2, right horizontal storage electrode branch connecting vertical storage electrodes 131b with central expansion storage electrodes 131c) [0087] disposed between the substrate 110 and the first pixel electrode 191, the second pattern 131a overlapping the first branch portion (191)
Claims 5, 13: (Fig. 4) the storage line 131 includes a first extension portion 131b and a second extension portion 131d extending parallel to the data line DL (vertical storage electrode lines 131b/131d extending in the second direction DR2) [0086], the first extension portion 131b and the second extension portion 131d are spaced apart from each 
Claim 6: (Fig. 5) a third pattern (left 131a) (in the X-direction DR2, left horizontal storage electrode branch connecting vertical storage electrodes 131b with central expansion storage electrodes 131c) [0087] arranged to extend from the second extension portion 131b and having a shape that is symmetrical to the second pattern (symmetrical to right second pattern 131a) about the first stem portion 193.
Claim 7: (Fig. 8) a third transistor Qc that is configured to be electrically connected to the scan line 121 and the storage line 178 (reference voltage line) [0163].
Claim 8: (Fig. 3) an alignment layer 110 [0072] disposed on the first pixel electrode PE1 and the second pixel electrode PE2.  
Claim 9: (Fig. 3) a common electrode CE disposed on the alignment layer 110; and a liquid crystal layer LC disposed between the alignment layer 110 and the common electrode CE [0073].  
Claim 14: (Figs. 3, 5) a second pattern (right 131a) (in the X-direction DR2, right horizontal storage electrode branch connecting vertical storage electrodes 131b with central expansion storage electrodes 131c) [0087] arranged to extend from the second extension portion (vertical storage electrodes 131b) and having a shape that is symmetrical to the third pattern (left 131a) about the stem portion 193.
Claim 15: (Fig. 3) an alignment layer 110 [0072] disposed on the pixel electrode PE1.  
It would have been obvious to one of ordinary skill in the art to modify Ahn's invention with Ra’s structure in order to provide improved charge ratio to a display device, as taught by Ra [0047].

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn US 2017/0139284 in view of Ra et al. US 2020/0064663 and Lee et al. US 2021/0336108.
Claim 16: Ahn et al. disclose a method of repairing a display device, which includes: 
(Fig. 1C) a substrate 100 (display substrate) [0047]; 
(Fig. 2) a scan line GL [0052] disposed on the substrate; 
a data line DL intersecting the scan line GL; 
(Fig. 2) first and second transistors TR1/TR2 that are configured to be electrically connected to the scan line GL and the data line DL [0063-0064]; 
(Fig. 5) a first pixel electrode PE1 (first sub-pixel electrode) [0055] disposed on the first transistor TR1 and including a first stem portion VS1/VS2 (first/second vertical stem portions) [0086] disposed parallel to the data line DL, 
(Fig. 3) a first contact portion PE1/CNT1 (first sub-pixel electrode PE1 passing through a contact hole CNT1) [0065] that is configured to be electrically connected to the first transistor TR1 (at drain electrode DE1), and a first branch portion (branches) disposed between the first contact portion PE1/CNT1 and the first stem portion VS1/VS2 (vertical stem portions), the first branch portion (oblique branches) is configured to electrically connect the first contact portion PE1/CNT1 to the first stem portion VS1/VS2 (vertical stem portions VS1/VS2 are connected together); 
a second pixel electrode PE2 (second sub-pixel electrode) [0056] disposed on the second transistor TR2, the second pixel electrode PE2 is spaced apart from the first pixel electrode with the scan line GL disposed therebetween, 
(Fig. 2) the second pixel electrode PE2 (second sub-pixel electrode) including a second stem portion PU3/PU4 (lower main vertical portions) disposed parallel to the data line DL, 
(Fig. 4) a second contact portion PE2/CNT2 that is configured to be electrically connected to the second transistor TR2, and 
(Fig. 2) a second branch portion (oblique branches) disposed between the second contact portion PE2/CNT2 and the second stem portion PU3/PU4 (lower main vertical portions), the second branch portion is configured to electrically connect the second contact portion PE2/CNT2 to the second stem portion PU3/PU4;
except
a storage line disposed parallel to the scan line GL; a data line DL intersecting the scan line and the storage line; 
a first pattern disposed between the substrate and the second pixel electrode, the first pattern overlapping the second branch portion.
cutting an electrical connection between the second pixel electrode and the second transistor by cutting the second branch portion.  
However Ra et al. teach
(Fig. 5) a storage line 131c (horizontal expansion part 131c of storage electrode line 131) [0087] disposed parallel to the scan line 120/121; (Fig. 2) a data line 171a/171b [0067] intersecting the scan line 120/121 and the storage line 131c; 
(Fig. 2, 3, 5) a first pattern 131b/131d (vertical storage electrode lines 131b/131d extending in the second direction DR2) [0086] disposed between the substrate 110 and 
and Lee et al. teach
Regarding the limitation “cutting an electrical connection between the second pixel electrode and the second transistor by cutting the second branch portion”: Ahn et al. in (Fig. 4) disclose an electrical connection is between the second pixel electrode PE2/CNT2 (second sub-pixel electrode) and the second transistor TR2; and Lee et al. teach in (Figs. 24, 25) cutting an electrical connection (cutting line CL) by laser cutting (first and second electrode branches RMT12b and RMT22b are cut by laser) [0237-0238]. It would have been obvious the combination Ahn/Lee meets the claimed limitation since such a cut by laser involves only routine skill in the art. Nerwin vs. Erlichman, 168 USPG 177, 179 (PTO Bd. of Int. 1969).
It would have been obvious to one of ordinary skill in the art to modify Ahn's invention with Ra’s structure in order to provide improved charge ratio to a display device, as taught by Ra [0047]; and with Lee’s cutting method in order to repair a display device, as taught by Lee [0238].

Claims 17, 10, 20:
Lee et al. teach
Claim 17: the second branch portion (Ahn’s second branch portion PE2/CNT2) is cut by using a laser - Ahn et al. disclose in (Fig. 4) disclose an electrical connection is between the second pixel electrode PE2/CNT2 (second sub-pixel electrode) and the second transistor TR2; and Lee et al. teach in (Figs. 24, 25) cutting an electrical connection (cutting line CL) by laser cutting (e.g., first and second electrode branches RMT12b and RMT22b are cut by laser) [0237-0238]. It would have been obvious the combination Ahn/Lee meets the claimed limitation since such a cut by laser involves only routine skill in the art. Nerwin vs. Erlichman, 168 USPG 177, 179 (PTO Bd. of Int. 1969).
Claim 19: cutting an electrical connection between the first pixel electrode and the first transistor by cutting the first branch portion - Ahn et al. in (Fig. 3) disclose an electrical connection is between the first pixel electrode PE1 and the first transistor TR1 (at the drain electrode DE1); and Lee et al. teach in (Figs. 24, 25) cutting an electrical connection (cutting line CL) by laser cutting (e.g., first and second electrode branches RMT12b and RMT22b are cut by laser) [0237-0238]. It would have been obvious the combination Ahn/Lee meets the claimed limitation since such a cut by laser involves only routine skill in the art. Nerwin vs. Erlichman, 168 USPG 177, 179 (PTO Bd. of Int. 1969)
Claim 20: the first branch portion is cut by using a laser - Lee et al. teach in (Figs. 24, 25) cutting an electrical connection, i.e., the first branch portion (cutting line CL) by laser cutting (e.g., first and second electrode branches RMT12b and RMT22b are cut by laser) [0237-0238]. It would have been obvious the combination Ahn/Lee meets the claimed limitation since such a cut by laser involves only routine skill in the art. Nerwin vs. Erlichman, 168 USPG 177, 179 (PTO Bd. of Int. 1969)
It would have been obvious to one of ordinary skill in the art to modify Ahn's invention with Lee’s cutting method in order to repair a display device, as taught by Lee [0238].

Claim 18:
Ra et al. teach
Claim 18: (Figs. 3, 5) a second pattern (right 131a) (in the X-direction DR2, right horizontal storage electrode branch connecting vertical storage electrodes 131b with central expansion storage electrodes 131c) [0087] disposed between the substrate 110 and the first pixel electrode 191, the second pattern 131a overlapping the first branch portion (191)
It would have been obvious to one of ordinary skill in the art to modify Ahn's invention with Ra’s structure in order to provide improved charge ratio to a display device, as taught by Ra [0047]; 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871